                                                                                               .
AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means
                                                                                           Original                 iJ Duplic


                                           UNITED STATES DISTRICT COURT
                                                                           for the
                                                            Middle District of North Carolina

                  In the Matter of the Search of
             (Briefly describe the property to be searched
              or identiA) the person by name and address)                             Case No.
                                                                                                               vy13 32:8
      2015 White GMC Yukon Denali with North Carolina
                     Plate FKR7380


                 WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:      Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located in the           Middle            District of             North Carolina
(identi& the person or describe the property to be searched and give its location):
  See Attachment A




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identtfr the person or describe the property to be seized):
 See Attachment B




          YOU ARE COMMANDED to execute this warrant on or before               10 if. I itp 02 0Q C) (not to exceed 14 days)
                                                                                             )
      fir in the daytime 6:00 a.m. to 10:00 p.m. 11 at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing tliis warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptlY return this warrant and inventory to          Hon. Joi Elizabeth Peake, U.S. Magistrate Judge
                                                                                                      (United States Magistrate Judge)
     El Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     El for        days (not to exceed 30) CI until, the facts justifying, the later specific date of


Date and time issued:          11 14207,0 3:o?ov,_
City and state: Winston-Salem, North Carolina                                            Hon. Joi Elizabeth Peake, U.S. Magistrate Judge
                                                                                                            Printed name and title




                           Case 1:20-mj-00328-JEP Document 3 Filed 12/16/20 Page 1 of 13
AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)


                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 1:20MJ 328                               11/4/2020 8:00 AM                               Marcus Thomas and Charisma Fozard
Inventory made in the presence of:
 SA Jennifer Jezewski
Inventory of the property taken and name(s) of any person(s) seized:

 Nothing seized.




                                                                         Certification


        I declare under penalty of peijury that this inventory is correct and was returned along with the original warrant to the
designated judge.


                                                                                                   _                _

Date:             11/9/2020
                                                                                                Executing officer's signature

                                                                                                Kirk Ellis, Special Agent
                                                                                                   Printed name and title




                            Case 1:20-mj-00328-JEP Document 3 Filed 12/16/20 Page 2 of 13
                                       ATTACHMENT A

                                     Property to be searched


       The property to be searched is a 2015 white GMC Yukon Denali with North Carolina

Plate FKR7380 and any baggage or containers in the vehicle, provided that the vehicle is located

within the Middle District of North Carolina at the time of the search.




        Case 1:20-mj-00328-JEP Document 3 Filed 12/16/20 Page 3 of 13
                                       ATTACHMENT B

                                       Property to be seized


       1.      All records and information relating to violations of 18 U.S.C. § 1343 (Wire

Fraud), 18 U.S.C. § 1030(a)(2) (Computer Fraud), 18 U.S.0 § 1956 (Laundering of Monetary

Instruments), and 18 U.S.C. § 1028A (Aggravated Identity Theft), those violations involving

Marcus Thomas or Charisma Fozard and occurring after August 27, 2018, as follows:


            a. Records and information relating to a conspiracy to defraud users of the

               Department of Defense's MyPay system;


            b. Records and information relating to access of the Department of Defense's

               MyPay system;


            c. Records and information relating to bank or other financial accounts, or financial

               transactions;


            d. Debit/credit cards, debit/credit card statements, and debit/credit card applications

               in names other than Marcus Thomas and Charisma Fozard.


            e. Records and information reflecting the purchase and/or deposit of money orders,

               pre-paid debit/credit cards, and gift cards;


            f. Records and information reflecting the purchase, sale, and/or export of

               automobiles;




        Case 1:20-mj-00328-JEP Document 3 Filed 12/16/20 Page 4 of 13
              g. Records and information, in names other than Marcus Thomas and Charisma

                   Fozard, containing personally identifiable information such as social security

                   numbers and dates of birth;


              h. Identification documents and copies or representations thereof in names other

                   than Marcus Thomas and Charisma Fozard, including driver's licenses, passports,

                   military IDs, and school IDs;


              i. Records and information relating to packages sent or received by postal methods,

                   including the U.S. Postal Service, FedEx, and UPS;


              j.   Records and information relating to the receipt, transfer, or other disposition of

                   any criminal proceeds, including bank statements; and


              k. Currency in excess of $1,000.00, prepaid credit cards, financial instruments

                   (including stocks and bonds), crypto-wallets, and/or any other thing of value

                   evidencing proceeds of financial crimes.


         2.        Computers or storage media used as a means to commit the violations described

above.


         3.        For any computer or storage medium whose seizure is otherwise authorized by

this warrant, and any computer or storage medium that contains or in which is stored records or

information that is otherwise called for by this warrant (hereinafter, "COMPUTER"):




                                                    2




          Case 1:20-mj-00328-JEP Document 3 Filed 12/16/20 Page 5 of 13
 a. evidence of who used, owned, or controlled the COMPUTER at the time the

    things described in this warrant were created, edited, or deleted, such as logs,

    registry entries, configuration files, saved usemames and passwords, documents,

    browsing history, user profiles, email, email contacts, "chat," instant messaging

    logs, photographs, and correspondence;


 b. evidence of software that would allow others to control the COMPUlER, such as

    viruses, Trojan horses, and other forms of malicious software, as well as evidence

    of the presence or absence of security software designed to detect malicious

    software;


 c. evidence of the lack of such malicious software;


 d. evidence indicating how and when the computer was accessed or used to

    determine the chronological context of computer access, use, and events relating

    to crime under investigation and to the computer user;


 e. evidence indicating the computer user's state of mind as it relates to the crime

    under investigation;


 f. evidence of the attachment to the COMPUlER of other storage devices or similar

    containers for electronic evidence;


 g. evidence of counter-forensic programs (and associated data) that are designed to

    eliminate data from the COMPUTER;




Case 1:20-mj-00328-JEP Document 3 Filed 12/16/20 Page 6 of 13
               h. evidence of the times the COMPUTER was used;


               i. passwords, encryption keys, and other access devices that may be necessary to

                  access the COMPUTER;


               j. documentation and manuals that may be necessary to access the COMPUTER or

                  to conduct a forensic examination of the COMPUTER;


               k. records of or information about Internet Protocol addresses used by the

                  COMPUTER;


              1. records of or information about the COlVfPUTER's Internet activity, including

                  firewall logs, caches, browser history and cookies, "bookmarked" or "favorite"

                  web pages, search terms that the user entered into any Internet search engine, and

                  records of user-typed web addresses;


               m. contextual information necessary to understand the evidence described in this

                  attachment.


         4.       Routers, modems, and network equipment used to connect COMPUTERS to the

 Internet.


         5.       During the execution of the search, law enforcement personnel are authorized to

• (1) press and/or swipe the fingers (including thumbs) of Marcus Thomas and/or Charisma Fozard

 to the fingerprint scanner of any COMPUTER found pursuant to the warrant and/or (2) hold any

 COMPUTER found pursuant to the warrant in front of the face of those same individuals to

                                                   4




             Case 1:20-mj-00328-JEP Document 3 Filed 12/16/20 Page 7 of 13
activate the facial-recognition feature and/or iris-recognition feature of the COMPUTER, for the

purpose of attempting to unlock the device in order to search the contents as authorized by this

warrant. This warrant does not authorize law enforcement personnel to compel other individuals

found at the premises to provide biometric features, as described in this paragraph, to access or

otherwise unlock any COMPUTER. Further, this warrant does not authorize law enforcement

personnel to compel that Marcus Thomas and/or Charisma Fozard state or otherwise provide the

password or any other means that may be used to unlock or access the COMPUTERS, including

by identifying the specific biometric characteristics (including the unique finger(s) or other

physical features) that may be used to unlock or access the COMPUTERS.


       As used above, the terms "records" and "information" includes all forms of creation or

storage, including any form of computer or electronic storage (such as hard disks or other media

that can store data); any handmade form (such as writing); any mechanical form (such as printing

or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,

videotapes, motion pictures, or photocopies).


       The term "computer" includes all types of electronic, magnetic, optical, electrochemical,

or other high speed data processing devices performing logical, arithmetic, or storage functions,

including desktop computers, notebook computers, mobile phones, tablets, server computers, and

network hardware.


       The term "storage medium" includes any physical object upon which computer data can

be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.
                                                 5




        Case 1:20-mj-00328-JEP Document 3 Filed 12/16/20 Page 8 of 13
                FILTER TEAM PRACTICES AND PROCEDURES
           For Searches Related to Charisma Fozard and Marcus Thomas
I.     Filter team membership:

       Members of the filter team are not part of the investigation/prosecution team and never
       will be so in the future.

       •    An AUSA from the United States Attorney's Office for the Middle District of
            Pennsylvania.

       •    A legal assistant from the United States Attorney's Office for the Middle District of
            Pennsylvania.

       •    Federal agents of the Defense Criminal Investigative Service (DCIS) and the Federal
            Bureau of Investigation (FBI).

       •    A forensic examiner. The filter team forensic examiner will be permitted to testify to
            the creation of new images (as described below), if necessary. In addition, if the filter
            team forensic examiner locates Privilege Review Material (as defined below) that is
            ultimately provided to the investigation/prosecution team as outlined below, then the
            filter team forensic examiner will be permitted to testify regarding the location and/or
            recovery of that material, as well as the filter procedures.

II.    Basic procedures for searches related to Charisma Fozard and Marcus Thomas:

       A. Only members of the filter team will conduct searches related to Charisma Fozard
          and Marcus Thomas. Members of the investigation/prosecution team may be present
          at the search location but only for such purposes as providing information about the
          investigation to the filter team to assist the filter team's determination of what to
          seize or interviewing a target or other person.

       B. If the search warrant permits the seizure of electronic storage devices, the filter team
          forensic examiner may conduct on-site triage of any such devices encountered at the
          search location. After the on-site triage (if any) is completed, the original electronic
          storage devices will be placed in secure containers, stored in a secure evidence
          location, and clearly labeled as containing potentially privileged material. These
          secure containers must not be opened absent approval from the filter team AUSA.

Ill.   Basic procedures related to the filter team review of seized material (prior to court
       hearing):

       A. At the time the warrant is executed, the only review of evidence that will occur will
          be conducted by the filter team and is limited to the review that is required to
          determine whether evidence is within the scope of the warrant. No further review of
          the seized evidence will occur—including a review in accordance with the remainder
                                                 1



           Case 1:20-mj-00328-JEP Document 3 Filed 12/16/20 Page 9 of 13
           of these procedures—until the court holds a telephonic hearing in which the United
           States, Charisma Fozard (and her counsel), and Marcus Thomas (and his counsel)
           have the opportunity to participate and until the court approves procedures for the
           further review of the seized evidence.


The United States anticipates that it will propose the following procedures at the hearing
referred to in the preceding paragraph:

 IV.    Basic procedures related to the filter team review of seized material:

        A. The filter team AUSA shall be responsible for documenting actions and decisions of
           the filter team (e.g., in a log), including: a chain of custody for items being searched;
           a chain of custody for relevant material reviewed pursuant to the procedures set forth ,
           below; categorization of relevant material as described below; determinations by the
           court, if any; and chain of custody of material and items returned to defense counsel,
           if any.

        B. "Privileged" as used in these practices and procedures includes material covered by
           the attorney-client privilege, work product privilege, and/or material covered by the
           spousal confidential communications privilege. A communication is not covered by
           the spousal confidential communications privilege if it relates to criminal activity in
           which both spouses were participating at the time of the communication.

        C. The filter team shall not disclose the contents of any of the seized materials to any
           member of the investigation/prosecution team except as provided below.

        D. The filter team may ask Charisma Fozard and Marcus Thomas or counsel for
           Charisma Fozard and Marcus Thomas whether a seized electronic storage device,
           file, or email account may contain privileged or work product material. If Charisma
           Fozard and Marcus Thomas or counsel for Charisma Fozard and Marcus Thomas
           state in writing that an electronic storage device, email account, or file does not
           contain privileged or work product material, then no further review is required.

        E. The filter team should err on the side of caution and treat any questionable items as
           potentially privileged. In addition:

           1. The filter team should treat as privileged any letter, e-mail, memorandum, or
              other document containing a communication between Charisma Fozard or Marcus
              Thomas (or his/her agents) and one of his/her attorneys.

           2. The filter team should treat as privileged any letter, e-mail, memorandum, or
              other document containing a communication between Charisma Fozard (or his/her
              agents) and one of his/her clients.



                                                 2



        Case 1:20-mj-00328-JEP Document 3 Filed 12/16/20 Page 10 of 13
     F. Filter team members also should be familiar with the legal elements of the attorney-
        client privilege, the spousal confidential communications privilege, and the attorney
        work product doctrine.

     G. Consultation with investigative agents and/or prosecutors: During the review
        process, the filter team AUSA may consult with the investigative agents and/or
        prosecutors concerning the facts of the investigation, the legal elements of the
        attorney-client privilege, spousal confidential communications privilege, or work
        product doctrine, the scope of the warrants, the appropriateness of the seizure of any
        document, file, or item, or any other legal question. However, members of the filter
        team shall not disclose the substance of any seized item to any member of the
        investigation/prosecution team except in accordance with (V)(A)(6) or (V)(F)
        below.

     H. Except as provided below for redacted material, the filter team AUSA shall place all
        material determined to be privileged in a secure container marked "privileged
        information," and return it to counsel for Charisma Fozard. The filter team AUSA
        shall maintain an electronic or manual log detailing the nature of the documents
        returned and the process by which privileged materials were stored, protected, and
        returned to defense counsel.

     I. Items to be reviewed: The filter team will review all seized material. As discussed
        above, the filter review may be limited or not necessary if Charisma Fozard and
        Marcus Thomas or counsel for Charisma Fozard and Marcus Thomas indicate in
        writing that certain physical records or electronic storage devices do not contain
        privileged or work product protected material.

V.   Filter team review procedure:

                                   Electronic Storage Devices

     A. The filter team forensic examiner will work with the filter team AUSA to identify all
        relevant privileged and potentially privileged material on the electronic storage
        devices. "Privileged" information includes attorney-client information,
        confidential spousal communicationsattorney work product information, and
        client confidences.




                                             3



     Case 1:20-mj-00328-JEP Document 3 Filed 12/16/20 Page 11 of 13
            1. The filter team first will determine which seized materials are responsive to
               the search warrant.

            2. For that material that is not responsive to the search warrant, the filter team will
               not disclose that material to the investigation/prosecution team.

           3. For that material that is responsive to the search warrant, the filter team AUSA
              will segregate it into three categories: (1) privileged and cannot be redacted; (2)
              privileged but can be redacted; (3) non-privileged or potentially privileged (e.g.,
              government does not have sufficient information to make that determination or
              an exception to privilege may apply). The filter team AUSA will send a copy of
              the material in categories 2 (with proposed redactions) and 3 (collectively
              "Privilege Review Material") to counsel for Charisma Fozard and Marcus
              Thomas, along with a log.'

            4. For materials in category 1, the materials will be segregated and not disclosed to
               the investigation/prosecution team.

            5. The filter team AUSA will work with counsel for Charisma Fozard and Marcus
               Thomas to try to reach an agreement as to whether the Privilege Review
               Material: (1) is notprivileged; (2) falls within an exception to the privilege; or
               (3) can be redacted to eliminate the privileged information. If the filter team
               AUSA and counsel for Charisma Fozard and Marcus Thomas cannot agree on
               items of the Privilege Review Material, the filter team AUSA will submit those
               items to the court for determination regarding privilege and/or proposed
               redactions of the privileged material.

            6. The filter team AUSA only will provide Privilege Review Material to the
               investigation/prosecution team if: (i) the filter team and counsel for Charisma
               Fozard and Marcus Thomas reach an agreement as to the item; or (ii) the court
               has ruled that the filter team AUSA may provide the item to the
               investigation/prosecution team.

       B. No member of the filter team shall disclose the contents of any material retrieved
          from the electronic storage devices to members of the investigation/prosecution
          team except in accordance with (V)(A)(6) directly above.




 The log shall include the file name, the type of file, the file date, the creation date, the medium
on which the file is located, the sender and recipient (if applicable), and the subject matter.




                                                  4



        Case 1:20-mj-00328-JEP Document 3 Filed 12/16/20 Page 12 of 13
                                      Physical Records and/or Items

        C. The filter team AUSA will review the seized materials to identify privileged and
           potentially privileged material. "Privileged" information includes attorney-client
           information, confidential spousal communications, attorney work product
           information, and client confidences.

        D. For that seized material that is responsive to the search warrant, the filter team
           AUSA will segregate it into three categories: (1) privileged and cannot be redacted;
           (2) privileged but can be redacted; and (3) non-privileged or potentially privileged
           (e.g., government does not have sufficient information to make that determination or
           an exception to privilege may apply). The filter team AUSA will send a copy of the
           material in categories 2 (with proposed redactions) and 3 (collectively "Privilege
           Review Material") to counsel for Charisma Fozard and Marcus Thomas, along with
           a log.2 For materials in category 1, the materials will be segregated and not disclosed
           to the investigation/prosecution team.

        E. The filter team AUSA will work with counsel for Charisma Fozard and Marcus
           Thomas to try to reach an agreement as to whether the Privilege Review Material: (1)
           is not privileged; (2) falls within an exception to the privilege; or (3) can be redacted
           to eliminate the privileged information. If the filter team AUSA and counsel for
           Charisma Fozard and Marcus Thomas cannot agree on items of the Privilege Review
           Material, the filter team AUSA will submit those items to the court for determination
           regarding privilege and/or proposed redactions of the privileged material.

        F. The filter team AUSA only will provide Privilege Review Material to the
           investigation/prosecution team if: (i) the filter team and counsel for Charisma Fozard
           and Marcus Thomas reach an agreement as to the item; or (ii) the court has ruled that
           the filter team AUSA may provide the item to the investigation/prosecution team.

        G. No member of the filter team shall disclose the contents of any physical records or
           items to members of the investigation/prosecution team except in accordance with
           (V)(F) directly above.




2 The log shall include the file name, the type of file, the file date, the creation date, the medium
on which the file is located, the sender and recipient (if applicable), and the subject matter.



                                                  5



        Case 1:20-mj-00328-JEP Document 3 Filed 12/16/20 Page 13 of 13
